        Case 1:19-cv-01783-AT Document 266 Filed 02/03/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


RANDALL CALLAHAN, et al.,               :
                                        :
                                        :
                                        :
      Plaintiffs,                       :
                                        :
v.                                      :
                                        :
UNITED STATES DEPARTMENT OF             :        CIVIL ACTION NO.
HEALTH AND HUMAN SERVICES               :        1:19-CV-1783-AT
through ALEX M. AZAR II in his          :
official capacity as Secretary of the   :
United States Department of Health      :
and Human Services,                     :
                                        :
      Defendants.                       :

                                    ORDER

      This matter is before the Court on Plaintiffs’ Motion to Expedite Briefing

and Consideration of Motion for Summary Judgment [Doc. 265]. Plaintiffs seek

to expedite briefing on Motion for Summary Judgment, filed on January 30,

2020 [Doc. 264]. Plaintiffs seek summary judgment on their claim that

Defendant HHS improperly “approved the Acuity Circles Policy and has

permitted the OPTN to implement it without HHS first referring it to the

Advisory Committee on Organ Transplantation and for publication in the Federal

Register for public comment,” which is Count I of the Complaint. (Br. at 264-1).
         Case 1:19-cv-01783-AT Document 266 Filed 02/03/20 Page 2 of 3



       As an initial matter, the Court, on January 21, 2020, dismissed Count I of

the Complaint based on the holding of the Eleventh Circuit in Plaintiffs’ earlier

appeal. (Doc. 262). While the posture of the case was an appeal of a denial of

preliminary injunctive relief, the Eleventh Circuit reached its ultimate conclusion

as to Count I as a matter of law. (Docs. 243, 244 (“Mandate”)). In the Court’s

view, there was no alternative but to dismiss Count I upon receipt of the Mandate

that only remanded Counts II and III, not Count I, for consideration by this

Court, as well as in light of Defendants’ pending Motion to Dismiss (Doc. 83).1

       As such, the Court finds the motion and attached brief bewildering. If

Plaintiffs disagree with the Court’s interpretation of the Eleventh Circuit’s

Mandate, they are free to move for reconsideration of the Court’s January 21,

2020 Order. However, until such time, the Motion to For Summary Judgment,

and by extension to Expedite Briefing, are not properly before the Court.




(continued on following page)


1 As noted, the Eleventh Circuit’s remand was limited to Counts II and III of the Complaint.
Callahan v. United States Dep’t of Health & Human Servs. through Alex Azar II, 939 F.3d 1251,
1266 (11th Cir. 2019) (“For the foregoing reasons, we hold that plaintiffs have not shown a
substantial likelihood of success on the merits of their first claim—their allegation that the
Secretary failed to follow legally required procedures under 42 C.F.R. § 121.4(b) during the new
liver-allocation policy’s development. We also hold, however, that the district court should
decide plaintiffs’ remaining claims—their APA-based arbitrary-and-capricious claim and their
Fifth Amendment Due Process claim—in the first instance.”) (emphasis added).

                                               2
       Case 1:19-cv-01783-AT Document 266 Filed 02/03/20 Page 3 of 3



     Accordingly, the Motion for Summary Judgment [Doc. 264] and Motion to

Expedite Briefing and Consideration of Motion for Summary Judgment [Doc.

265] are DENIED AS MOOT.

     IT IS SO ORDERED this 3rd day of February, 2020.



                                  _____________________________
                                  Amy Totenberg
                                  United States District Judge




                                    3
